Citation Nr: 0705024	
Decision Date: 02/21/07    Archive Date: 02/27/07

DOCKET NO.  03-30 638	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey



THE ISSUE

Entitlement to an increased rating for the service-connected 
right knee disability on an extraschedular basis.  



REPRESENTATION

Appellant represented by:	Atlantic County Office of 
Veterans Affairs



ATTORNEY FOR THE BOARD

A.M. Ivory, Associate Counsel



INTRODUCTION

The veteran had active military service from June 1960 to 
December 1963.  

This matter originally came before the Board of Veterans' 
Appeals (Board) on appeal from an August 2002 RO rating 
action that continued a 30 percent rating for the service-
connected postoperative residuals of meniscectomy of the 
right knee with post-traumatic arthritis.  

The Board issued a decision in February 2005 that denied a 
rating higher than 30 percent for the service-connected right 
knee disability on the basis of instability or recurrent 
subluxation, but granted a separate rating of 20 percent for 
osteoarthritis of the right knee based on limitation of 
motion.  Thus, an issue of increased schedular ratings for 
the service-connected right knee disability is accordingly no 
longer before the Board.  

The Board's February 2005 action found that the veteran had 
raised the issue of a higher rating for the service-connected 
right knee disability on an extraschedular basis.  The 
Board's remanded that matter to the RO for additional 
development.  

Finally, the Board's February 2005 action noted that a May 
2004 letter from the veteran had appeared to raise a claim 
for a total rating based on individual unemployability by 
reason of service-connected disability (TDIU).  This matter 
was referred to the RO for appropriate action.  



FINDINGS OF FACT

1.  All notification and development action needed to fairly 
adjudicate the issue on appeal has been accomplished.  

2.  The service-connected right knee condition is not shown 
to be productive of an unusual or exceptional disability 
picture manifested by marked interference with employment or 
required frequent periods of hospitalization so as to render 
impractical the application of the regular provisions of the 
rating schedule.  



CONCLUSION OF LAW

The claim for an increased rating for the service-connection 
right knee disability on an extraschedular basis must be 
denied.  38 USCA § 1155 (West 2002); 38 CFR § 3.321 (2006).  



REASONS AND BASES FOR FINDINGS AND CONCLUSION


I. Duty to Notify and Assist

Initially, the Board notes that, in November 2000, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) was signed into law.  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, and 5107 (West 2002 & 
Supp. 2005).  To implement the provisions of the law, VA 
promulgated regulations at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2006).  

VCAA and its implementing regulations include, upon the 
submission of a substantially complete application for 
benefits, an enhanced duty on the part of VA to notify a 
claimant of the information and evidence needed to 
substantiate a claim, as well as the duty to notify the 
claimant what evidence will be obtained by whom. 38 U.S.C.A. 
§ 5103(a); 38 C.F.R. § 3.159(b).  

In addition, they define the obligation of VA with respect to 
its duty to assist a claimant in obtaining evidence.  
38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  

Considering the duties imposed by VCAA and its implementing 
regulations, the Board finds as noted below that all 
notification and development action needed to fairly 
adjudicate the claim for extraschedular rating for service-
connected right knee disabilities has been accomplished.  

In March 2005, during the pendency of the appeal, the AMC 
sent a letter to the veteran advising him that to establish 
entitlement to an extraschedular rating the evidence must 
show marked interference with employment or frequent periods 
of hospitalization.   The veteran had an opportunity to 
respond prior to the issuance of the Supplemental Statement 
of the Case (SSOC).  

The Board accordingly finds that the veteran has received 
sufficient notice of the information and evidence needed to 
support his claim and has been afforded ample opportunity to 
submit such information and evidence.  

The Board also finds that a March 2004 letter from the RO, as 
well as the above-cited AMC letter in March 2005, together 
satisfy the statutory and regulatory requirement that VA 
notify a claimant, what evidence, if any, will be obtained by 
the claimant and what if any evidence will be obtained by VA.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b)).  

Both the March 2004 and March 2005 letters advised the 
veteran that VA is responsible for getting any relevant 
records from any Federal agency, including medical records 
from the military, VA hospitals (including private facilities 
where VA authorized treatment), or the Social Security 
Administration.  

The letters also advised the veteran that it was his 
responsibility to provide the RO with enough information 
about the records to enable the RO to request them from the 
person or agency having them, and advised the veteran that it 
was his responsibility to make sure that the VA receives all 
requested records that are not in the possession of a Federal 
department or agency.  

In the decision of Pelegrini v. Principi, 18 Vet. App. 112 
(2004), the United States Court of Appeals for Veterans 
Claims (Court) held that proper VCAA notice should notify the 
veteran of: (1) the evidence that is needed to substantiate 
the claim(s); (2) the evidence, if any, to be obtained by VA; 
(3) the evidence, if any, to be provided by the claimant; and 
(4) a request by VA that the claimant provide any evidence in 
the claimant's possession that pertains to the claim(s).  As 
explained, the first three content-of-notice requirements 
have been met in this appeal.  

The Board notes that the record does not show that the 
veteran was advised of the fourth content-of-notice 
requirement under Pelegrini (request that the claimant 
provide any evidence in his possession that pertains to the 
claim).  However, even though the veteran was not expressly 
advised to "give us all you've got" the Board finds that 
this requirement has been constructively satisfied.  

As noted, the veteran has been advised of the evidence 
required to support an extraschedular rating, and of the 
evidence of record.  The Board finds that he has accordingly 
been constructively invited to give VA all the relevant 
evidence in his possession not already of record at VA.  

Pelegrini also held that the plain language of 38 U.S.C.A. 
§ 5103(a) (West 2002), requires that notice to a claimant 
pursuant to VCAA be provided "at the time" that, or 
"immediately after," the Secretary receives a complete or 
substantially complete application for VA-administered 
benefits.  

In that case, the Court determined that VA had failed to 
demonstrate that a lack of such pre-adjudication notice was 
not prejudicial to the claimant.  

As indicated, in the matters now before the Board, documents 
fully meeting the VCAA's notice requirements were provided to 
the veteran after the rating action on appeal.  This is 
logical, since the issue of a higher rating on an 
extraschedular basis was first identified by the Board during 
the pendency of the appeal.  However, the Board finds that 
any arguable lack of full pre-adjudication notice in this 
appeal has not, in any way, prejudiced the veteran.  

The Board notes that the Court has held that an error in the 
adjudicative process is not prejudicial unless it "affects a 
substantial right so as to injure an interest that the 
statutory or regulatory provision involved was designed to 
protect such that the error affects 'the essential fairness 
of the [adjudication].'"  Mayfield v. Nicholson, 19 Vet. 
App. 103 (2005), rev'd on other grounds, Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

The Board finds that any arguable delay in issuing section 
5103(a) notice was not prejudicial to the veteran because it 
did not affect the essential fairness of the adjudication, in 
that his claim was fully developed and readjudicated after 
notice was provided.  

As indicated, the RO and AMC gave the veteran notice of what 
was required to substantiate the claim on appeal, and he was 
afforded an opportunity to submit such information and/or 
evidence before AMC readjudicated the claim.   

Hence, the Board finds that any failure on VA's part in not 
completely fulfilling the VCAA notice requirements prior to 
the RO's initial adjudication of the claim is harmless.  See 
ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 
1998); Cf. 38 C.F.R. § 20.1102 (2006).  

More recently, the Board notes that, on March 3, 2006, during 
the pendency of this appeal, the Court issued a decision in 
the consolidated appeal of Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006), which held that in rating cases, a 
claimant must be informed of the rating formula for all 
possible schedular ratings for an applicable rating code.  As 
regards to the claim on appeal, the Board finds that this was 
accomplished in the AMC's follow-up letter in June 2006.  

The Court also held that VA notice must include information 
regarding the effective date that may be assigned; this was 
also accomplished in the June 2006 letter cited above.

The Board accordingly finds that there is no possibility of 
prejudice under the notice requirements of Dingess.  

The Board also notes that there is no indication whatsoever 
that any additional action is needed to comply with the duty 
to assist the veteran in connection with the claim on appeal.  

The veteran has not indicated, and the record does not show, 
that there is any existing evidence from VA or non-VA medical 
providers that may be relevant toward establishing 
entitlement to the benefit claimed.  

Finally, the veteran was advised of his entitlement to a 
hearing before the RO and/or before the Board, but he waived 
that right.  

Under these circumstances, the Board finds that the veteran 
is not prejudiced by the Board proceeding, at this juncture, 
with an appellate decision on the claim for an increased 
rating for the service-connected right knee disability on an 
extraschedular basis.  


II.  Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities, which assigns ratings 
based on average impairment of earning capacity resulting 
from a service-connected disability.  38 U.S.C.A. § 1155; 
38 C.F.R. Part 4.  

Generally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time 
from exacerbations or illnesses proportionate to the severity 
of the injury.  38 C.F.R. § 4.1; Van Hoose v. Brown, 4 Vet. 
App. 361, 363 (1993).  

However, in exceptional cases, where the evaluations provided 
by the rating schedule are found to be inadequate, an 
extraschedular evaluation may be assigned commensurate with 
the veteran's average earning impairment due to the service-
connected disorder.  Fisher v. Principi, 4 Vet. App. 57, 60 
(1993).  

The criteria for extraschedular evaluation are that there is 
a marked interference with employment, or frequent periods of 
hospitalization, rendering impractical the application of the 
regular rating schedule.  38 C.F.R. § 3.321(b); Fanning v. 
Brown, 4 Vet App. 225, 229 (1993).  

An extraschedular rating under the provisions of 38 CFR § 
3.321 is requested by the RO and approved by the Under 
Secretary for Benefits or by the Director of Compensation and 
Pension Services.  The Board cannot award such a benefit in 
the first instance.  Floyd v. Brown, 9 Vet. App. 88 (1996).  

However, the RO adjudicated the issue of an extraschedular 
rating in the Supplemental Statement of the Case (SSOC) 
issued in September 2006, and the Board may accordingly 
review that issue without prejudice to the veteran in this 
case.  

There is nothing in the record that shows that the service-
connected right knee condition requires frequent period of 
hospitalizations or otherwise presents an unusual or 
exceptional disability picture.  

The record also does not show that the service-connected 
right knee disability causes a marked interference with 
employment, as discussed hereinbelow.  

Per the Board's remand in February 2005, the veteran was 
asked to submit employment records documenting the impact of 
the service-connected disability on his employability.  

The veteran did not submit any evidence in regards to his 
employability, so the claim must be adjudicated on the 
evidence of record.  

At a VA medical examination in November 2001 the veteran 
reported that he was not working at the time of the 
examination because of joint problems; he did not 
specifically cite the right knee.  

In December 2001 the veteran stated that he was unemployed 
because he could not do jobs involving walking, standing, 
kneeling or lifting but could only work in settings revolving 
around sitting.  He did not assert that his right knee 
disorder rendered him unemployable.  

At the VA medical examination in October 2003 the physician 
noted that the veteran was reportedly not working at the time 
of the examination because of his joint problems.  The 
examiner's impression was that the right knee condition would 
continue to cause "moderate impairment of function with any 
stressful use" in this case.  

In a May 2004 letter the veteran stated that he had not 
worked in 3 years because of pain and discomfort from 
problems with his feet and lower back.  

The Board notes that there is nothing in the evidence to 
document that the service-connected right knee disability has 
caused a "marked interference with employment" beyond that 
envisioned by the rating schedule.  

There is no evidence such as employment records, disability 
determinations by state or Federal entities, or even lay 
statements that would tend to document marked interference 
with employment that would warrant consideration for a higher 
rating on an extraschedular basis at this time.  

Based on the evidence discussed hereinabove, the Board finds 
that there is no evidence that the veteran's service-
connected right knee disability has caused frequent periods 
of hospitalization or industrial impairment that would 
rendered application of the rating schedule impractical.  

Accordingly, the Board finds that a basis for consideration 
an increased rating for the service-connected right knee 
disability on an extraschedular basis has not been presented 
in this case.  





ORDER

An increased rating for the service-connected right knee 
disability on an extraschedular basis is denied.  



________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals





 Department of Veterans Affairs


